ACCEPTED
                                                                                        09-15-00372-CV
                                                                             NINTH COURT OF APPEALS
                                                                                    BEAUMONT, TEXAS
                                                                                   9/17/2015 3:34:40 PM
                                                                                 CAROL ANNE HARLEY
                                                                                                 CLERK

                        NO. 09-15-00372-CV
__________________________________________________________________
                                                                       FILED IN
                                                                9th COURT OF APPEALS
                              IN THE                              BEAUMONT, TEXAS
                       COURT OF APPEALS                         9/17/2015 3:34:40 PM
                    NINTH DISTRICT OF TEXAS                      CAROL ANNE HARLEY
                        BEAUMONT, TEXAS                                 Clerk
 _________________________________________________________________

    REGINALD TRAINER, EFRAIN AVENDANO, PAUL HULIN AND
                                                  FILED IN
                  HERMAN LEVINGSTON,       9th COURT OF APPEALS
                                             BEAUMONT,     TEXAS
                                                       Appellant
                                           9/17/2015 3:34:40 PM
                            V.
                                                                 CAROL ANNE HARLEY
                                                                      Clerk
                          CITY OF PORT ARTHUR,

                                                           Appellee
__________________________________________________________________

On Appeal from the 172nd Judicial District Court of Jefferson County, Texas
                    Trial Court Cause No. E-194,887
__________________________________________________________________

 APPELLEE’S DESIGNATION OF LEAD APPELLATE COUNSEL AND
            MEDIATION DOCKETING STATEMENT

TO THE HONORABLE NINTH COURT OF APPEALS:

      Pursuant to the Texas Rules of Appellate Procedure 6.2, Appellee, City of

Port Arthur, gives notice that Eric C. Farrar, State Bar No. 24036549, will serve as

lead appellate counsel in the above captioned cause. Please send all

communications related to this matter to Mr. Farrar’s attention at Wortham Tower,

Suite 600, 2727 Allen Parkway, Houston, Texas 77019, efarrar@olsonllp.com.
        Appellee, City of Port Arthur will also continue to be represented by Scott

Bounds and John Hightower.

                       Appellee’s Mediation Docketing Statement

        This appeal arises out of the trial court’s order granting Appellee’s plea to

the jurisdiction. The trial court agreed with Appellee and ruled that Appellants did

not exhaust their administrative remedies under state law and city ordinances.

Appellee respectfully submits to this Court that this appeal should not be mediated

to the extent an agreement cannot be reached without Appellants’ exhaustion of

administrative remedies afforded to them under state law and city ordinances.

                                               Respectfully submitted,

                                               OLSON & OLSON, L.L.P.


                                         By:   /s/ Eric C. Farrar
                                               Eric C. Farrar
                                               State Bar No. 24036549
                                               Scott Bounds
                                               State Bar No. 02706000
                                               sbounds@Olsonllp.com
                                               John J. Hightower
                                               State Bar No. 09614200
                                               jhightower@Olsonllp.com
                                               Wortham Tower, Suite 600
                                               2727 Allen Parkway
                                               Houston, Texas 77019
                                               Telephone: (713) 533-3800
                                               Facsimile: (713) 533-3888
                                               ATTORNEYS FOR APPELLEE


NO. 09-15-00372-CV
Appellee’s Designation of Lead Counsel
                                           2
                               CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of September 2015, a true and correct

copy of the foregoing Appellee’s Notice of Appearance of Appellate Counsel was

served on the counsel for Appellant by:

                via e-service

to Langston Scott Adams, Law Offices of Langston Scott Adams, 2931 Park Plaza

Ln, Port Arthur, Texas 77642.


                                              /s/ Eric C. Farrar
                                              Eric C. Farrar




NO. 09-15-00372-CV
Appellee’s Designation of Lead Counsel
                                          3